By the Court.
1. It has been repeatedly decided by this . court, that the words “ not being duly appointed and authorized *133therefor” sufficiently negative all legal authority. Commonwealth v. Clapp, 5 Gray, 97. Commonwealth v. Keefe, 7 Gray, 332. Commonwealth v. Hoye, 11 Gray, 462.
2. Alleging a party to have been a common seller in a building is not a charge under the St. of 1855, c. 405, which punishes the habitual use of the building, a different offence. That stat ute does not therefore repeal the earlier St. of 1855, c. 215.

Exceptions overruled.